ORDER **
Unfortunately, Cheryl M. Olson has died. She left no surviving eligible spouse, and no benefits may be paid to her estate or other survivors. 42 U.S.C. § 402(i); 20 C.F.R. § 416.542(b). Thus, even if the decision below was erroneous, neither Olson’s estate nor her survivors could obtain any possible benefit from a reversal on appeal. Therefore, the case has become moot.
Olson’s counsel argues that, because Olson was receiving interim general assistance benefits, the State of Oregon could be reimbursed if we were to reverse the Commissioner’s decision. 42 U.S.C. § 1383(g); 20 C.F.R. § 416.525. That may be so, but Olson’s estate cannot claim standing on behalf of the State, and the State is not a party to this proceeding. Neither is the possible interest of the estate or survivors as taxpayers sufficient to confer taxpayer standing.
Appeal DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.